—

No bo do ho NO N iw) bo dD — _— — — _ = — —_ —_ _
- ~] ON WN - wo N a) \o of ~ a Nn B we No — SQ

oOo > ANA Dn Nn Ff W WN

 

Case 1:21-cr-00185-NONE-SKO Document 38 Filed 08/31/21 Page 1 of 1

Richard A. Beshwate, Jr., Esq., (SBN 179782)

LAW OFFICE OF RICHARD A. BESHWATE, JR. Fi
1330 L Street, Suite D
Fresno, CA 93721

Phone: (559) 266-5000
Email: attybesh@gmail.com

AUG 3] 2074

Attorney for Defendant
LUIS PEREZ

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

Case No.: 1:21-CR-00185 NONE-SKO-3

UNITED STATES OF AMERICA,
ORDER FOR
Plaintiff, RECONVEYANCE OF CASH BOND
Vv.
LUIS PEREZ,
Defendant.

 

On July 16, 2021, Defendant Luis Perez posted a cash bond, Receipt Number
CAE100048791, and was released from custody.
On August 10, 2021, Mr. Perez posted a bond secured by property, Deed of Trust Number
2021-0127237, to replace the cash bond.
ORDER

Good cause appearing, it is hereby ordered that the cash bond be reconveyed to Luis

 

 

Perez.
IT IS SO ORDERED. J
' CO ~ . fo / .
Dated: “Fi 451 | zi Cap. CHA -
j i E.P. GROSJEAN =

United States District Judge

 
